Name: Commission Regulation (EEC) No 1746/85 of 26 June 1985 amending Regulation (EEC) No 2289/83 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: tariff policy;  social affairs
 Date Published: nan

 Avis juridique important|31985R1746Commission Regulation (EEC) No 1746/85 of 26 June 1985 amending Regulation (EEC) No 2289/83 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 167 , 27/06/1985 P. 0023 - 0024 Finnish special edition: Chapter 2 Volume 4 P. 0063 Spanish special edition: Chapter 02 Volume 13 P. 0224 Swedish special edition: Chapter 2 Volume 4 P. 0063 Portuguese special edition Chapter 02 Volume 13 P. 0224 *****COMMISSION REGULATION (EEC) No 1746/85 of 26 June 1985 amending Regulation (EEC) No 2289/83 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), and in particular Article 143 thereof, Whereas experience gained since the entry into force of Commission Regulation (EEC) No 2289/83 (2) has shown that the phrase to be entered on Control Copy T No 5 does not correctly inform the customs authorities of the Member States of destination of their obligation to ensure that the institution or organization receiving the article will use it in accordance with the conditions laid down for the continued grant of relief of customs duty; whereas that phrase ought therefore to be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (2) of Regulation (EEC) No 2289/83 is hereby replaced by the following: '2. Where the institution or organization to which an article is lent, hired out or transferred is situated in a Member State other than that in which the institution or organization that lent, hired out or transferred the article is situated, upon the dispatch of such article the competent customs office of the Member State of dispatch shall issue a Control Copy T No 5 in accordance with the rules laid down in Regulation (EEC) No 223/77 in order to ensure that such article is put to a use entitling it to continue to qualify for admission free of import duties. For this purpose, the said control copy shall include, in box 104 under the heading ''other'', one of the following entries: - "Genstand til handicappede personer: Fortsat fritagelse betinget af overholdelse af artikel 77, stk. 2, andet afsnit, i forordning (EOEF) nr. 918/83"; - "Gegenstand fuer Behinderte: Weitergewaehrung der Zollbefreiung abhaengig von der Voraussetzung des Artikels 77 Absatz 2 zweiter Unterabsatz der Verordnung (EWG) Nr. 918/83"; - "AntikeÃ ­mena proorizÃ ³mena gia meionektoÃ ½nta Ã ¡toma: DiatÃ ­risi tis atÃ ©leias exartÃ ³meni apÃ ³ tin tÃ ­risi toy Ã ¡rthroy 77 parÃ ¡grafos 2 dÃ ©ftero edÃ ¡fio toy kanonismoÃ ½ (EOK) arith. 918/83"; - "Article for the handicapped: continuation of relief subject to compliance with the second subparagraph of Article 77 (2) of Regulation (EEC) No 918/83"; - "Objet pour personnes handicapÃ ©es: maintien de la franchise subordonnÃ © au respect de l'article 77 paragraphe 2 deuxiÃ ¨me alinÃ ©a du rÃ ¨glement (CEE) no 918/83"; - "Oggetto per persone minorate: la franchigia Ã ¨ mantenuta a condizione che venga rispettato l'articolo 77 paragrafo 2, secondo comma del regolamento (CEE) n. 918/83"; - "Voorwerp voor gehandicapten: handhaving van de paragrafo is afhankelijk van de nakoming van artikel 77, lid 2, tweede alinea van Verordening (EEG) nr. 918/83".' Article 2 This Regulation shall enter into force on 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1985. For the Commission COCKFIELD Vice-President (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 220, 11. 8. 1983, p. 15.